Citation Nr: 0732242	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He died in February 2004, and the appellant 
is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A review of the claims file reveals that this matter is not 
ready for appellate disposition.

In the December 2006 Appeal to the Board, the appellant 
stated that she wanted a hearing before the Board at a local 
VA office.  In January 2007, the appellant submitted a 
statement saying she wanted a local hearing with a Decision 
Review Officer (DRO) instead of the Board.  In February 2007, 
the appellant's representative submitted a statement saying 
that the appellant was withdrawing her request for a DRO and 
desired to have a hearing before the Board.  Subsequently, a 
videoconference hearing before the Board was scheduled for 
July 27, 2007.  On July 9, 2007, the appellant's 
representative submitted a statement saying that the 
appellant was unable to attend the videoconference hearing 
due to an inability to make necessary travel arrangements in 
the short time allotted as a result of her age.  In September 
2007, the Board granted the appellant's motion for a new 
hearing.  Accordingly, due process requires that the 
appellant be provided with a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2007).

Accordingly, the case is remanded for the following action:

The RO must schedule the appellant for a 
hearing before the Board at the RO.  The 
appellant and her representative should be 
notified of the date and time of the 
scheduled hearing.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


